DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. Publication 2017/0110933 issued to Michel in view of U.S. Patent Publication No. 2017/0155305 issued to Takayama et al.
Regarding Claim 1, Michel teaches in Figures 1-10 and respective portions of the specification of a vehicle power device comprising: 
a wheel bearing including a stationary ring (1) and a rotary ring (30) having a hub flange (31), the rotary ring (30) being rotatably supported by the stationary ring (1) via rolling elements (see roller bearings shown in Figure 4), the hub flange (31) being configured to be attached with a wheel (100; Figure 3) of a vehicle and a brake rotor (45); and 
a motor (50; Figure 5) including a stator (24) attached to the stationary ring (1) of the wheel bearing and a rotor (3) attached to the rotary ring (30) of the wheel bearing, 
wherein all or a part of the stator (24) and the rotor (3) has a smaller diameter (Figure 4 shows that all of the stator and part of the rotor has a smaller diameter) than that of an outer peripheral part of the brake rotor (45), against which a brake caliper (48) is pressed, and an 
Michel disclose the claimed invention except for teaching of an insulating layer is interposed between the stationary ring and the stator.
Takayama et al. teaches of providing an insulating member (see at least paragraph [0090]) located between a stator core (21) and bearing housing (50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an insulating member, as taught by Takayama et al., for the invention taught by Michel.  One would be motivated to provide an insulating member to limit current and heat flow between the stator and the stationary ring to provide the advantage of prolonging the working lifespan of the vehicle power device.
Regarding Claim 2, Michel teaches the motor (50) is of an outer rotor type (see Figure 4) in which the stator (24) is located on an outer periphery side of the wheel bearing (Figure 4), and the rotor (3) is located radially outside the stator (see Figure 4).
Regarding Claim 3, Michel teaches the motor (50) is a motor generator capable of rotationally driving the wheel—see at least paragraph [0061].
Regarding Claim 4, Michel disclose the claimed invention except  for stating if the motor (50) has a drive voltage for rotationally driving or a regeneration voltage of 60 V or lower.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include provide drive voltage of 60 Volts or less, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art
Regarding Claim 7, Michel disclose the claimed invention except for teaching of an insulating layer between the rotor and the rotary ring.
Takayama et al. teaches of providing an insulating member (see at least paragraph [0090]) located between a stator core (21) and bearing housing (50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an insulating member, as taught by Takayama et al., for the invention taught by Michel.  One would be motivated to provide an insulating member to limit current and heat flow between the rotor and the rotary ring to provide the advantage of prolonging the working lifespan of the vehicle power device.
Regarding Claim 9, Michel teaches in Figures 1-10 and respective portions of the specification of a wheel bearing device with a generator comprising vehicle power device comprising: 
a wheel bearing including a stationary ring (1) and a rotary ring (30) having a hub flange (31), the rotary ring (30) being rotatably supported by the stationary ring (1) via rolling elements (see roller bearings shown in Figure 4), the hub flange (31) being configured to be attached with a wheel (100; Figure 3) of a vehicle and a brake rotor (45); and 
a generator (50; Figure 5; see also paragraph [0061] where Michel disclose the motor functions as a motor and generator) including a stator (24) attached to the stationary ring (1) of the wheel bearing and a rotor (3) attached to the rotary ring (30) of the wheel bearing, 
wherein all or a part of the stator (24) and the rotor (3) has a smaller diameter (Figure 4 shows that all of the stator and part of the rotor has a smaller diameter) than that of an outer peripheral part of the brake rotor (45), against which a brake caliper (48) is pressed, and an entirety (see at least Figures 2-4) of the generator, excluding a mounting part to the hub flange (31), is located within an axial range between the hub flange (30) and an outboard-side surface of a chassis frame component (12) of the vehicle, and 
Michel disclose the claimed invention except for teaching of an insulating layer is interposed between the stationary ring and the stator.
Takayama et al. teaches of providing an insulating member (see at least paragraph [0090]) located between a stator core (21) and bearing housing (50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an insulating member, as taught by Takayama et al., for the invention taught by Michel.  One would be motivated to provide an insulating member to limit current and heat flow between the stator and the stationary ring to provide the advantage of prolonging the working lifespan of the vehicle power device.
Regarding Claim 10, Michel disclose the claimed invention except for teaching of an insulating layer between the rotor and the rotary ring.
Takayama et al. teaches of providing an insulating member (see at least paragraph [0090]) located between a stator core (21) and bearing housing (50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an insulating member, as taught by Takayama et al., for the invention taught by Michel.  One would be motivated to provide an insulating member to limit current and heat flow between the rotor and the rotary ring to provide the advantage of prolonging the working lifespan of the vehicle power device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. Publication 2017/0110933 issued to Michel in view of JP 2014 075879 (citation AG in the IDS filed on 8/31/2021).
Regarding Claim 8, Michel teaches in Figures 1-10 and respective portions of the specification of a vehicle power device comprising: 
a wheel bearing including a stationary ring (1) and a rotary ring (30) having a hub flange (31), the rotary ring (30) being rotatably supported by the stationary ring (1) via rolling elements (see roller bearings shown in Figure 4), the hub flange (31) being configured to be attached with a wheel (100; Figure 3) of a vehicle and a brake rotor (45); and 
a motor (Figure 2) including a stator (24) attached to the stationary ring (1) of the wheel bearing and a rotor (3) attached to the rotary ring (30) of the wheel bearing, 
wherein all or a part of the stator (24) and the rotor (3) has a smaller diameter (Figure 4 shows that all of the stator and part of the rotor has a smaller diameter) than that of an outer peripheral part of the brake rotor (45), against which a brake caliper (48) is pressed, and an entirety (see at least Figures 2-4) of the motor, excluding a mounting part to the hub flange (31), is located within an axial range between the hub flange (30) and an outboard-side surface of a chassis frame component (12) of the vehicle, and 
Michel disclose the claimed invention except for teaching of the rolling elements are made of an insulating material.
JP 2014 075879 teaches of rolling bearing units (8) being formed from ceramic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide ceramic rolling bearing units, as taught by JP 2014 075879, for the invention taught by Michel.  One would be motivated to provide ceramic bearing units to suppress the occurrence of electric corrosion and to improve bearing performance in a high temperature environment (as suggested by JP 2014 075879 in paragraph [0021]).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of an intermediate member located between the stationary ring and the stator, where the intermediate member fixes the stationary ring to the chassis frame component and the intermediate member is made of an insulating material, in combination with the other elements recited, not found in the prior art of record.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618